Citation Nr: 1517828	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to referral of major depressive disorder to the Director, Compensation and Pension Service for extraschedular consideration of an initial disability rating higher than 70 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In an August 2013 decision, the Board adjudicated the Veteran's appeal of the initial rating assigned for major depressive disorder.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued a decision in which it affirmed the August 2013 decision on this issue as to the assignment of a 70 percent schedular rating, but no higher, and set aside the August 2013 decision to the extent that it denied referral for extraschedular consideration and remanded that matter to the Board for further adjudication.  


FINDING OF FACT

The regular schedular criteria contemplates the Veteran's symptomology and level of impairment due to major depressive disorder.  


CONCLUSION OF LAW

The criteria for referral of major depressive disorder to the Director, Compensation and Pension Service for extraschedular consideration of an initial disability rating higher than 70 percent have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Extraschedular Ratings

In the August 2013 decision that was appealed to the Court, the Board denied a schedular rating higher than 70 percent for the Veteran's service-connected major depressive disorder, denied referral for extraschedular consideration, and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) and the issue of entitlement to service connection for headaches to the Agency of Original Jurisdiction (AOJ) for additional development.  The development directed for the TDIU claim was to provide a VA examination and obtain a medical opinion as to whether the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service connected disabilities and to give the Veteran an opportunity to submit additional evidence specific to that issue.  

In the October 2014 decision, the Court noted that the Board did not explain how the record was developed sufficiently to decide and deny entitlement to an extraschedular rating but was insufficiently developed to decide entitlement to TDIU.  It was for this reason that the Court vacated that part of the August 2013 decision that determined that referral for extraschedular consideration was not warranted and remanded that matter to the Board.  

Statute requires VA to adopt and apply a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  

This rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

The regulation at issue in this case is 38 C.F.R. § 3.321(b)(1).  This regulation provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  The first step in the analysis is to determine if the case is an exceptional or an unusual one, where the schedular evaluations are found to be inadequate.  If this step is met, then the second step is to determine if there are related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If those steps are both met, the third step is take which is for the Under Secretary for Benefits or the Director, Compensation Service to determine whether an extraschedular rating is warranted.  

The threshold question is whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Id. at 115.  To answer that question, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

However, "if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO [the AOJ] or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms.""  Id. at 115-16.  If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the language "exceptional case where the schedular evaluations are inadequate" and "service-connected disability or disabilities" at § 3.321(b)(1) ; i.e., the plural evaluations and disabilities rather than the singular evaluation or just disability, means that VA must consider the collective effect of all of the Veteran's service connected disabilities in its analysis of the Veteran's disability picture when determining if an extraschedular rating is warranted.  

The criterion for a TDIU is whether the individual's service-connected disabilities render that person unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16.  

The distinction then is that the first step of the 38 C.F.R. § 3.321(b) analysis depends on a comparison of the regular scheduler criteria to the symptoms and level of disability of the given claimant (taking into account any collective effect of the Veteran's other service-connected disabilities), while the 38 C.F.R. § 4.16 analysis depends on a determination as to how those symptoms and level of disability affect this particular individual's ability to work.  The record can be deficient, for example in expert medical evidence, for the § 4.16 analysis but sufficient as to the § 3.321(b) analysis because different facts have to be determined.  

The Board has considered the case Todd v. McDonald, 27 Vet. App. 79 (2014).  In Todd, the Board denied a TDIU and denied a rating higher than 80 percent for bilateral defective hearing on an extraschedular basis.  Prior to the Board decision, Mr. Todd had stated that personnel at the Vocational Rehabilitation and Employment Center had informed him that with his hearing loss there were no facilities available to train him and that there were no potential employers seeking to employ people with his disability.  Id. at 87.  The Court vacated the Board's decision as to the TDIU in that case because it found that the Board had not addressed potentially favorable evidence including the Veteran's reference to the VA Vocational Rehabilitation evidence and because there was no indication that it had obtained or made efforts to obtain potentially relevant VA Vocational Rehabilitation records.  Id.  The Court also vacated and remanded the extraschedular determination of the Board with regard to the hearing loss issue.  It explained as follows:  

Because the Board also failed to address, and perhaps obtain, this evidence in denying referral for extraschedular consideration, the Court will also remand the issue of extraschedular consideration to ensure that the Board has a complete record upon which to decide and address all potentially favorable material evidence regarding any extraschedular issues associated with Mrs. Todd's claim.  

Id. at 90.  

In Todd, there was an indication of outstanding evidence that would reasonably contain a description of the Veteran's symptoms and level of disability in general.  In the case currently before the Board, there is no indication of such existing relevant outstanding evidence.  In the August 2013 Remand of the TDIU issue, the Board directed the AOJ to ask the Veteran for evidence showing that he met the criterion for a TDIU and directed that the Veteran be provided a VA examination and obtain a relevant opinion.  The Board's directions for the opinion related solely to the Veteran's ability to secure and follow a substantially gainful occupation as that ability related to his service-connected disabilities.  There was no indication of outstanding evidence that would reasonably show any symptoms that the Veteran had not already been found to have.  Nor was there any indication of outstanding evidence that would show that his symptoms were worse than what was contemplated by the schedular criteria.  Rather, the evidence sought was how his symptoms affected his ability to work.  

In this case, there is sufficient evidence of the symptoms and the level of disability that the Veteran has due to his service-connected major depressive disorder.  Those symptoms and that level of disability have changed little over the entire course of the claim and appeal.  The record is sufficient for the Board to adjudicate the § 3.321(b) issue.  

The schedular criteria for rating mental disorders other than eating disorders are found in the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The criteria are listed in the following paragraphs.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 30 percent rating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

The symptoms are listed and the lists are not exhaustive but rather include symptoms of similar, kind, duration, and frequency, for a given disability rating.  See Vazquez-Claudio v. Shinseki ,713 F.3d 112 (Fed. Cir. 2013).  The listed symptoms taken together with the non-exhaustive nature of the lists and the fact that total occupational and social impairment is compensated for by the schedule leads to the logical conclusion that it is truly the exceptional or unusual case that would give rise to a finding that the regular schedular criteria for mental disorders did not contemplate a person's symptoms and level of disability.  

The Board now lists the relevant factual history of the case.  Clear from that history, the Veteran's symptoms and the severity of the symptoms are contemplated by the schedular criteria.  Although he has other service connected disabilities that he refers to, principally those of his knees, the record shows that he is appropriately compensated for all of his symptoms and level of disability and there is no collective effect for which he is uncompensated or undercompensated.  This means that the first element of the Thun test is not met in this case.  This, in turn, means that his disability picture is not an exceptional one.  As his disability picture is not an exceptional one there is no need for discussion as to whether there is an additional factor present, such as marked interference with employment or frequent hospitalizations.   

VA received the Veteran's claim for service connection for depression, as secondary to his service-connected bilateral knee disability, in January 2006.  

VA treatment notes document that he was first seen by VA for depression in January 2006.  He reported that he was sleeping poorly due to pain in his knees.  He denied suicidal thoughts but felt like his life did not mean much.  He reported that he was frustrated because he had gained weight and could not exercise due to his bilateral knee disability.  He reported that his unhappiness was affecting his work and social life.  He was satisfactorily groomed, cooperative, had appropriate psychomotor activity, intact concentration, memory, insight, and judgement and his speech was fluent and of normal rate and volume.  He denied suicidal and homicidal ideation and there was no evidence of delusion or hallucination.  His mood was depressed, with congruent affect.  

February 2006 VA treatment notes document that the Veteran reported that he felt depressed, worthless, and irritable, and had poor sleep, energy, and concentration, and no interests.  He admitted passive suicidal ideation with no plan but no current suicidal ideation.  He also reported consuming alcohol which had affected his ability to work.  He reported feeling anxious and having excessive fatigue and muscle tension.  He also reported that, at times, he felt paranoid and that the police were out to get him. He denied cognitive symptoms including forgetfulness, losing track of time, getting lost, and difficulty managing money.  He denied lack of anger control.  

VA provided a relevant examination in June 2006.  During the examination, the Veteran provided a history that he became depressed because of knee pain along with the fact that he was unable to do almost anything and began wondering about his future.  He reported that he had sleeping problems because of the pain and felt hopeless, helpless, useless, and worthless and had death wishes and intermittent suicidal thoughts with no plans or intent.  He reported that he was currently employed full time but could not sleep so it was difficult for him to work and he was unmotivated.  The examiner stated that he appeared pretty depressed.  

He also reported panic attacks, that he slept only 2 to 3 hours per night, and that his symptoms resulted in his inability to maintain a relationship with people.  He reported that he was always worrying that his knee condition would make him an invalid.  He reported that since leaving military service he had been employed for 5 years and had a poor relationship with his supervisor and co-workers.  He reported that the problem that he had at work was walking.  He reported that since he developed his mental condition he has not been outgoing and things pile up and he has not major relationships with anyone.  As to time lost from work, he reported that he was off work for 2 days in February and that he was off work in May but did not provide a reason to the examiner.  

Mental status examination found that the Veteran's orientation, communication, memory, and abstract thinking were within normal limits and he had appropriate appearance, hygiene, thought processes, and behavior.  Judgement was not impaired.  Affect and mood were abnormal with depressed mood which occurs near continuously and affects his ability to function independently.  The examiner explained that this is because the severity of his depression makes working a difficult task.  The examiner stated that he had persistently abnormal speech in that he had a very low tone of voice.  Panic attacks, obsessional rituals, suspiciousness, homicidal ideation and suicidal ideation were all absent, he had no history of delusions or hallucinations and none were present at the examination.  

The examiner remarked that the Veteran's depression and knee condition made work difficult for him and that, mentally, he occasionally has some interference in performing activities of daily living which the examiner stated was because he has difficulties bending and especially tying his shoes.  

The evidence from 2006 shows that all of the symptoms reported by the Veteran or found by mental health professionals are found in the regular schedular criteria, both in kind and degree.  Indeed, the regular schedular criteria provide for ratings for more severe symptoms.  The Veteran suffered from depression, speech abnormalities - he talked in a low tone of voice, difficulty or inability to form relationships, sleep disturbance, and panic attacks.  He had no symptoms or level of disability not contemplated by the regular schedular criteria.  Although he reported problems with his knees, service connection has been established for disabilities of both knees, VA has provided examinations of his knees, and ratings appropriate to the symptoms and level of disability due to his service connected knee conditions have been assigned.  His psychiatric disability is service connected via his knee disabilities.  His psychiatric disability and the disabilities of his knees are appropriately compensated under the rating schedule and there is no collective effect that makes his disability picture an exceptional or unusual one.  

VA provided another examination in December 2008.  The Veteran reported that his symptoms had progressively worsened.  He reported constant depressed mood, social withdrawal, irritability, panic attacks, anhedonia, anergia, and an eight pound weight gain.  He reported that he lived alone and worked as a file clerk but he frequently was late and had panic attacks at work and would lock himself in the bathroom for 45 minutes to an hour.  He reported that besides work he spends most of his time at home watching television.  He reported that he does not cook is not dating anyone, does not attend church, and eats out.  He reported that he has sleep problems and manages only four hours of sleep on a good night.  

He reported that after military service he worked for a year as a postal carrier but resigned due to knee pain and that he had worked as a file clerk since then.  He reported that he has difficulty with his supervisor and coworkers and is frequently late for work.  He reported that he has a close relationship with his brother.  

Mental status examination results included that he was observed to have an angry look on his face.  He attended the examination with braces on both knees and appeared to be in discomfort when walking and getting up.  He was oriented to time, place, person, and purpose of the visit; his appearance and hygiene were appropriate.  His behavior was withdrawn and he avoided eye contact.  The examiner stated that the Veteran had constant depression that did not affect his ability to function independently but did cause unprovoked irritability and affected his motivation and mood.  Communication was fairly normal, speech was limited but coherent and his concentration was normal.  The Veteran reported having daily panic attacks that last for 30 to 45 minutes.  The examiner stated that the Veteran was suspicious by nature but had no delusions or hallucinations.  He noted the Veteran's report that he had obsessional rituals like checking doors and locks but the examiner explained that these were not severe enough to interfere with routine activities.  His thought processes were goal directed.  He did not have impaired judgement or impaired abstract thinking.  The Veteran reported mild memory problems such as forgetting recent events and names.  He reported having passive thoughts of death but no homicidal ideation.  The examiner diagnosed recurrent major depression with psychotic features.  

In a remarks section, the examiner stated that the Veteran had occasional interference in performing activities of daily living because of his depression.   He stated that the Veteran has difficulty establishing and maintaining effective work and social relationships because of his depression and that his psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  The examiner also explained that the Veteran had disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, mild memory impairment, and panic attacks more than once a week, but no difficulty understanding simple or complex commands. 

This evidence shows that all of the symptoms reported by the Veteran or found by mental health professional are found in the regular schedular criteria, both in kind and degree.  His symptoms were not different in kind from those shown in 2006, other than the memory symptoms, the reported obsessional rituals, and the panic attacks.  His memory symptoms were not so severe as to result in him not knowing his own name, which is a level of severity listed in the regular schedular criteria.  The obsessional rituals are also listed in the schedular criteria and are listed as of greater severity than what the Veteran experienced.  The schedular criteria include near continuous panic.  Nor are any of his other symptoms of greater severity than listed in the schedular criteria.  The analysis regarding the collective effect of his service connected disabilities with regard to the 2006 evidence is the same when taking this evidence into account.  

VA again provided a relevant examination in April 2010.  The Veteran indicated that he had headaches during this examination.  He also reported that he was depressed, stayed in the bathroom several hours a day due to anxiety and was afraid he would lose his job, socialized only with his family, and had no friends.  He reported that his mood disorder was related to his knee problems.  The Veteran described his symptoms as depressed mood, not wanting to do anything, decreased appetite, and social isolation.  He reported that he pays his own bills, attends church, and that his mother cooks for him and drives him places, although he drove to the examination.  The symptoms were described as constant and moderate.  He reported that his symptoms affect his total daily functioning which results in social isolation and current problems at work.  He reported insomnia, and that he had a history of violent problems.  He reported that he had a good relationship with his mother and his only sibling.  He reported that he had worked as a file clerk for 5 years and had a poor relationship with his supervisor and coworkers.  He reported that he occasionally misses work.  

The examiner found the Veteran's orientation, communication, speech, and concentration were within normal limits and that he had appropriate behavior.  Panic attacks, obsessive compulsive behavior, suspiciousness, and suicidal and homicidal ideation were absent.  There was no history of delusions or hallucinations and none were present during the examination. Abstract thinking was normal.  He had no difficulty understanding commands.  The Veteran exhibited a flat affect.  Thought processes are impaired in that he had slowness of thought.  He was very slow in his responses. Judgment was not impaired.  The examiner stated that the Veteran does have difficulty establishing and maintaining effective work/school and social relationships as the Veteran reported that he has few social relationships and poor relationships with his co-workers.  

In May 2010, the Veteran's representative provided argument that the examiner was improper in his report, for example, by mentioning that the Veteran would not remove his sunglasses during the examination but failing to note that the Veteran suffered from migraine headaches exacerbated by light exposure.  In this regard, the Board has not included any of the examiner's negative comments of which the Veteran's representative complained.  

Those evaluations of the validity of the reported symptoms are not pertinent to the determination of whether the schedular criteria contemplate his symptoms and their severity.  Rather, the Board has, for the purpose of this decision, merely accepted the symptoms and the reported severity of the symptoms in comparing the Veteran's symptoms to the schedular criteria.   In other words, the Board has considered those parts of the examination relevant to the issue before it without considering any of the comments that the Veteran's representative complained of as improper.  The Board's treatment of this evidence is not prejudicial to the Veteran.  

Of record is a letter, dated in March 2011, from Dr. G.B., who reported that he had been providing psychotherapy for the Veteran since one month prior to the letter.  Dr. G.B. listed his credentials as D.Min. (Ph.D. candidate), LPC, LMFT.  Dr. G.B. stated that the Veteran had depression and chronic knee pain and that his chronic pain and depression so traumatized him that he had some symptoms of posttraumatic stress disorder.  He noted that he had reviewed a July 24, 2006 treatment note by a VA physician and that the Veteran was considerably worse than he was in 2006.  Dr. G.B. stated that despite the diminishing quality of the Veteran's life, he works until the symptoms threaten to overtake his life.  Dr. G.B. stated that the Veteran "struggles to get out of bed everyday and some days it simply does not have the strength to win the battle with [major depressive disorder]."  He noted that the Veteran had panic attacks and that the Veteran reported to Dr. G.B. that he sometimes becomes so overwhelmed with negative emotion at work that he hides in a stall in the toilet.  Dr. G.B. also stated that the Veteran reported to him that he has a recurring dream in which he falls into a deep hole and cannot get out.  Dr. G.B. commented that "[t]his is not a dream.  That is his life."  

Taking the symptoms reported and their severity, in a light most favorable to the Veteran in both the March 2011 letter and the May 2010 examination report, the answer to the important question in this case is totally unchanged.  The Veteran's disability picture is not an exceptional or unusual one.  

Here, the Board reiterates that it is addressing only whether referral for extraschedular consideration is warranted; its August 2013 decision as to the schedular rating assigned has already been affirmed by the Court and that issue is not before the Board.  Here the schedular criteria list both continuous panic or depression affecting the ability to function independently and intermittent ability to perform activities of daily living.  Thus even if the Veteran was unable to get out of bed due to his depression, the schedular criteria covers the disability.  Again, though it was noted that his knee disabilities are problematic, there is no collective effect of those disabilities, or any other service connected disability, that makes his psychiatric disability picture and unusual or exceptional one for which the schedular evaluations are inadequate.   

In December 2012, the RO received a completed VA Form 21-0960P-2, titled Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) signed by a Dr. G.B..  There is a checkmark in an option for "Total occupational and social impairment."  Dr. G.B. indicated that he had reviewed a report by a VA physician dated on July 24, 2006.  Dr. G.B indicated that the Veteran had never had a normal social life since the military, that he had never been able to hold a regular job since the military, that as to medication and relevant mental health history, the Veteran had tried everything and that VA knows it.  As to relevant legal and behavioral history, Dr. G.B wrote that the Veteran had avoided legal trouble but had become a recluse.  Dr. G.B indicated that the Veteran had chronic pain and depression.  

In a section listing symptoms that are listed in the schedular rating criteria.  The psychologist placed check marks for many symptoms that all are listed in the schedular criteria.  

The value of this December 2012 is significantly reduced because it relies on inaccurate facts.  Dr. G.B. stated that the Veteran had never been able to hold a regular job since the military but the Veteran has repeatedly reported that he has worked a full time job for many years following his military service.  Dr. G.B. also inaccurately describes the Veteran as a recluse despite the Veteran's report of working full time and having a relationship with his mother and brother.  It is also inconsistent with the fact, as shown in the January 2013 DBQ, described below, that the Veteran was married by December 2012.  However, even if the Veteran was a recluse and did not have a normal social life and had never held a job since military service, his disability picture would still be one contemplated by the schedular criteria.  Those criteria contemplate an individual that has total occupational and social impairment and one that has an inability to establish and maintain effective relationships.  

In January 2013, VA provided another relevant examination.  The examination was reported on a Mental Disorders (other than PTSD and Eating Disorders) DBQ.  

The examiner stated that there were questions about the Veteran's level of effort, explaining that whenever he was pressed for clarifications of questions and statements, especially as it relates to memory, he became agitated and did not want to respond.  The examiner indicated that his level of occupational and social impairment was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Board notes that his is the description also found at the schedular criteria for a 70 percent disability rating.  

The examiner reported that the Veteran was married approximately one year earlier but that the Veteran did not feel that things were going as they should.  He admitted to problems relating to his condition and difficulty relating to people including his spouse.  He reported that he preferred to be by himself.  He reported that he has "volatile problems."  He reported that he had one child who was a few months old.  He reported that he and his wife managed separate household finances and that he did household chores along with his spouse but spends most of his day at work, if he goes to work.  He reported that if he goes to work, he comes home and watches television afterwards.  He reported that some days he does not want to get up or get out of bed.  He reported that he isolates at times.  He continued to work at a full time job.  He reported that he did not think his work was going well and that he has had to take more time off but he has little available "leave" to take.  He reported having problems with isolation.  

He reported that he does not feel good and always feels tired and that he has racing heart, chest tightness, sweating, and headaches.  He reported that if he has one of these episodes at work he goes to the bathroom and stays there until it passes.  He stated that this interferes with his work.  He reported loss of motivation, loss of interest in activities, sleep difficulty, an appetite that comes and goes, and that what bothers him the most is that he is not able to do what he used to be able to do, i.e., athletic activities and having the ability to be around other people.  

The examiner documented that he had reviewed the letter G.B. and noted that G.B. had a PhD in Divinity and not in mental health.  

The examiner stated that the Veteran reported that he may drink every night or every other night and that he drinks an unknown amount "to feel."   When pressed to clarify how much he drank, the Veteran became agitated.  The examiner provided checkmarks in a list of symptoms corresponding to symptoms listed in the schedular criteria.  As other symptoms reported by the Veteran but not listed, the examiner stated that these were feelings of helplessness, low energy, and problems with appetite.  

These symptoms or symptoms similar to these, and the reported severity, are all listed in the schedular criteria.  His headaches disability was previously remanded by the Board for additional development as to whether it is secondary to his psychiatric disability and therefore is being appropriately addressed by VA.  His symptoms of feelings of helplessness, low energy, and problems with appetite, though not specifically listed as such in the schedular criteria, are contemplated by the schedular criteria because it provides a non-exhaustive list of symptoms.  These, therefore, would properly be of, for example, the same kind, level, and duration, as flattened affect or disturbances in motivation and mood.  To the extent that "volatile" problems, refers to periods of violence, the rating criteria contemplate periods of violence.  His other symptoms are similar to panic attacks or near continuous panic.  His reference to an inability to engage in athletics is similar to his previous reports about how his bilateral knee disability affects him.  The previous analysis with regard to the collective effect of his service connected disabilities applies to these facts as well.  

In this regard, there appears to be some misunderstanding over this issue, as a whole.  The fact that the Veteran has problems of 70% major depressive disorder does not make the problem "unusual or exceptional".  If he did not have problems, there would be no basis for a compensable rating, let alone a 70% rating.  The argument appears to use the basis of the 70% evaluation as a basis for finding an usual disability (which has only delayed the adjudication of TDIU).  In this regard, the new evidence not only does not support the current issue before the Board, but places into question the 70% finding. 

The Board did remand the TDIU issue for an examination and expert opinion.  The record was incomplete to the extent of specific expert evidence regarding how the Veteran's symptoms impacted a narrow area, his ability to secure and follow a substantially gainful occupation.  The record is complete as to what symptoms he has related to his major depressive disorder.  Significantly, those symptoms have remained relatively constant in kind, duration, and frequency, during the entire course of his claim and appeal.  The record is also complete as to the severity of his symptoms, which is shown by the evidence just discussed, to also have remained relatively constant during the course of his claim and appeal.  As just explained, his disability picture is not an unusual or exceptional one.  If the evidence is sufficient to establish that cannot work due to his psychiatric disability, or his service-connected disabilities in general, the AOJ, or the Board if the TDIU issue is returned to the Board, will grant TDIU.  Any other factor that would reasonably be shown by the development sought by the Board in its August 2013 Remand, such as marked interference with employment, goes to the second Thun step (or element for that matter), not the first.  Therefore, the Board's remand of the TDIU issue for additional development is not inconsistent with denying an extraschedular rating, under 38 C.F.R. § 3.321(b) for the Veteran's service-connected major depressive disorder on the basis that the first Thun element is not met.  The record was fully developed as to that issue when the Board issued its decision in August 2013 and that fact remains true as of the date of the instant decision.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that het Veteran's major depressive disorder disability picture is an exceptional or unusual one.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Adequate notice was provided in a letter sent to the Veteran in June 2006.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ obtained the Veteran's service medical records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal and private treatment records.  No other outstanding evidence has been identified that has not been obtained.

The examinations provided by VA between 2006 and 2013, as discussed in the "Extraschedular Ratings" section above, are adequate.  Those examination reports provide a sufficient description of the Veteran's major depressive disorder symptoms and level of disability for the Board to decide the issue before it.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Referral of major depressive disorder to the Director, Compensation and Pension Service for extraschedular consideration of an initial disability rating higher than 70 percent is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


